             Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 JOSEF L. LOPEZ,

                       Plaintiff,                          Civil Action No. 1:20-cv-939

            vs.

 UNITED STATES OF AMERICA,                                 JURY TRIAL DEMANDED

                       Defendant.



                                         COMPLAINT

       This is an action for judicial review of an administrative denial of disability benefits that

the United States Navy failed to provide to Corporal Josef L. Lopez, USMC (Ret.) (“Plaintiff” or

“Lopez”) under the terms of the Servicemembers Group Life Insurance Traumatic Injury

Protection Program (“TSGLI”). Lopez, a Marine reservist, was called to active duty to deploy for

combat operations in Iraq as part of Operation Enduring Freedom. As part of his mandatory pre-

deployment training, Lopez was injected with the smallpox vaccine—a traumatic event which

almost killed him. His legs stopped working, and the paralysis slowly crept up his body until he

had trouble breathing. He was medically induced into a coma and medically evacuated to

Germany. He was moved eventually to then-Bethesda Naval Hospital but suffered significant

neurological damage such that he was unable to carry out several activities of daily living. Lopez

then endured a multi-year struggle attempting to obtain TSGLI benefits to which he is entitled.

His application for TSGLI benefits and several appeals were rejected because the government

erroneously applied a regulation that was enacted years after his injury and his application for

benefits.
            Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 2 of 11



                                 JURISDICTION AND VENUE

       1.       This Court has subject matter jurisdiction over this action pursuant to 5 U.S.C. §§

701-706 (actions under the Administrative Procedures Act (“APA”)); 28 U.S.C. § 1331 (actions

arising under the laws of the United States); and 38 U.S.C. § 1975 (actions under the

Servicemembers’ Group Life Insurance statute).

       2.       Lopez exhausted his administrative remedies when he received the final agency

action on May 20, 2016. See Exhibit 1. Lopez brings this action fewer than four years after

receiving his final agency action. Lopez, therefore, timely files this complaint within the six-year

statute of limitations required for actions brought under the APA. 28 U.S.C. § 2401(a).

       3.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e), because

this is a civil action in which the defendant is an agency of the United States. On information and

belief, the Defendant is headquartered at 1000 Navy Pentagon, Washington, DC 20350-2000.

                                            PARTIES

       4.       Lopez is a citizen of the United States and a resident of Springfield, Missouri.

Lopez served in the United States Marine Corps and medically retired on June 30, 2009. See

Exhibit 2.

       5.       The Defendant is the United States of America acting by and through the

Department of the Navy (“Defendant”), an agency of the United States government.

                                  FACTUAL BACKGROUND

         Lopez Suffered a Traumatic Injury and a Loss of Activities of Daily Living

       6.       On or about September 2006, Lopez, a reservist radio operator, received orders to

deploy to Iraq. In September 2006, as part of his mandatory pre-deployment training, he was

injected with the smallpox vaccine. Lopez deployed to Iraq with his unit on September 23, 2006.




                                               -2-
            Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 3 of 11



       7.        On the evening of September 29, 2006, Lopez began to slowly lose his ability to

walk. The next day, the paralysis continued to creep slowly up his body until it impacted his ability

to breathe. Doctors placed him on a ventilator, medically induced him into a coma, and evacuated

him to a United States military hospital in Landstuhl, Germany.

       8.        Doctors in Landstuhl diagnosed Lopez with an extremely rare complication

associated with the vaccine—Acute Disseminated Encephalomyelitis (“ADEM”). In essence,

Lopez’s immune system could not differentiate the vaccine from his own nervous system, so it

attacked both.

       9.        Once Lopez arrived in Germany, the Marine Corps notified his family and told

them that Lopez was critically ill. Lopez was in a coma and non-responsive, and doctors needed

to move him to the Walter Reed National Military Medical Center (“Bethesda Naval”) for

treatment. But first they needed him to respond or they feared that he would not survive the trip.

       10.       Accordingly, doctors recommended to Lopez’s family that they fly to Germany and

try to get him to respond. Because Lopez’s father (“Mr. Lopez”) was suffering from advanced

Alzheimer’s Disease and unable to travel, his mother (“Mrs. Lopez”), who served as Mr. Lopez’s

caregiver, was forced to find an alternative care arrangement for Mr. Lopez while she traveled to

Germany.

       11.       Upon arriving in Germany, doctors told Mrs. Lopez that her son was paralyzed and

close to death, and that if there was any hope for him to walk again, or even to survive, he would

have to be moved to Bethesda Naval. Fortunately, Lopez responded to his mother’s voice and

survived the trip to Bethesda Naval.

       12.       Once at Bethesda Naval, Lopez’s medical struggles continued. As his mother sat

next to his hospital bed at Bethesda Naval as two doctors—a neurologist and an immunologist—




                                                -3-
          Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 4 of 11



debated which course of treatment Lopez should undergo. Each doctor thought that the other’s

course of action would kill Lopez.

        13.     At the end of the debate, the doctors turned to Mrs. Lopez and asked her to choose.

Fortunately, she chose a course of action that worked. Lopez received high doses of Intravenous

Immunoglobulin (“IVIG”) and began to respond positively.

        14.     He has had setbacks, however, suffering a relapse, which required that he be

hospitalized and given additional IVIG treatments. Although Lopez’s upper extremities regained

their pre-morbid strength, he continues to experience lingering deficits. His nervous system is

damaged to the point that he has trouble controlling his bowels and bladder, which require that he

take stool softeners and wear a condom catheter attached to a “leg bag” to collect his urine.

        15.     Additionally, his legs fatigue quickly, resulting in muscle spasms and cramps. He

also has worse balance, a lingering neurological sensation in his leg, and he is unable to run.

Finally, the trauma has left Lopez with cognitive deficits, including short-term memory loss and a

flattened affect.

        16.     As a result of Lopez’s trauma, he submitted a claim for benefits under the TSGLI

on February 20, 2008. See Exhibit 3.

       TSGLI Provides Payment for Service Members Injured by a Traumatic Event

        17.     Congress enacted TSGLI, effective December 1, 2005, in order to mitigate the

inevitable financial hardships that service members and their families incur when a service member

is forced to endure a lengthy recovery and rehabilitation period because of a traumatic injury. P.L.

109-13. To ensure servicemembers are protected, TSGLI coverage applies automatically upon

entry into service as a rider to Service Group Life Insurance (“SGLI”) coverage. 38 U.S.C.

§ 1980A(a).




                                               -4-
          Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 5 of 11



        18.     Over time, this coverage has expanded to protect more servicemembers. By way

of example, TSGLI initially only extended retroactive coverage in certain circumstances, such as

losses that resulted from injuries incurred during combat in the theater of operations for Operations

Iraqi Freedom and Enduring Freedom. 70 Fed. Reg. 75940 (Dec. 22, 2005). On October 13, 2010,

Public Law 111-275 removed the combat requirement to extend eligibility for retroactive TSGLI

to servicemembers regardless of the geographic location of where the injury occurred. P. L. 111-

275. Additionally, the United States Secretary of Veteran Affairs, who is empowered to enact

regulations that comport with the statute’s intent, modified the original schedule of losses to

include Other Traumatic Injuries (“OTIs”) because the Secretary recognized that there were many

other severe traumatic injuries that members incur that were not specifically listed in the statute.

73 Fed. Reg. 71929 (Nov. 26, 2008).

        19.     TSGLI applies to service members who suffered a qualifying loss as a result of a

traumatic injury, and he or she may receive payment between $25,000 and $100,000 under TSGLI

depending on the severity of their qualifying loss. 38 CFR §9.20(e)(7).

        20.     The benefit is paid to the member, someone acting on the member’s behalf if the

member is incompetent, or the member’s SGLI beneficiary if the member is deceased. Id. at

§9.20(g)(1)(iii).

        21.     All members covered under SGLI who experienced a traumatic event that directly

results in a traumatic injury causing a scheduled loss defined under the program are eligible for

TSGLI payment. Id. at §9.20(d)(1).

        22.     A qualifying loss includes the inability to carry out the activities of daily living

(ADL) resulting from a traumatic injury. Id. at §9.20(e)(7).




                                                -5-
         Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 6 of 11



       23.     A service member applies for TSGLI benefits at his or her branch of service TSGLI

office. 70 Fed. Reg. 75944 (Dec. 22, 2005). Upon receiving a denial, the service member may

appeal the decision to his or her branch of service TSGLI office or its higher appeal authority. 38

CFR §9.20(i)(1). They will then send their decision to the Office of Servicemembers’ Group Life

Insurance (OSGLI).     Exhibit 4, SECNAVINST 1770.4A.             Then the OSGLI will make a

determination that, for a Marine, is appealable to the Department of the Navy, Appeals Board for

TSGLI program. Id. at 6. This decision is appealable to the Department of the Navy, Board for

Correction of Naval Records. Id. If further appeal is necessary, TSGLI allows anyone who

receives an adverse TSGLI decision to obtain judicial review in a United States District Court of

competent jurisdiction. 38 U.S.C.A. § 1975.

             Review Boards Wrongfully Deny Lopez’s Claim for TSGLI Benefits

       24.     Lopez’s circumstance falls squarely within the intent of TSGLI. As a result of a

traumatic event, he was forced to undergo a significant recovery and rehabilitation, during which

time he was unable to perform at least two ADLs for 120 days. This caused his family to incur

significant financial hardship. Lopez is from Missouri. Because Lopez was being treated at

Bethesda Naval, his mother and brother incurred significant expenses to remain near him. Mrs.

Lopez’s prolonged absence from home resulted in her losing one of her two jobs. Moreover, when

Lopez was finally able to travel home, he was confined to a wheelchair. Accordingly, Mrs. Lopez

incurred significant expenses to make her home wheelchair accessible. The costs incurred by

Lopez and his family in dealing with this traumatic event constitute exactly the type of situation

for which TSGLI was designed to provide relief.




                                               -6-
          Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 7 of 11



       25.     After Lopez submitted his claim for TSGLI benefits on April 8, 2008 to the TSGLI

office of the United States Marine Corps, the office denied his claim in a letter dated May 13,

2008. See Exhibit 5.

       26.     Lopez timely appealed his first denial on May 11, 2009. See Exhibit 6. On May

26, 2009, the TSGLI office of the United States Marine Corps issued a letter that again denied

Lopez’s claim for TSGLI benefits. See Exhibit 7.

       27.     The May 26, 2009 denial letter stated that “it is clear that [Lopez was] unable to

perform at least two ADLs for a period of over 120 days;” however, “the loss has been determined

NOT to be the result of a traumatic event.” Id. The letter also explained that “[f]urther appeals, if

so desired, should focus on the question of whether or not a reaction to a vaccine can be considered

a traumatic event, a determination that cannot be made at this level.” Id.

       28.     The Office of Servicemembers’ Group Life Insurance (“OSGLI”) issued a letter to

Lopez dated June 2, 2009 that further explained that his “claim was not approved because [his]

loss was not a direct result of a traumatic event.” Exhibit 8. It cited the definition of a traumatic

injury as “the application of external force, violence, chemical, biological, or radiological

weapons, or accidental ingestion of a contaminated substance causing damage to a living being.”

Id.

       29.     Lopez timely appealed this decision on May 31, 2010. See Exhibit 9. The TSGLI

Appeals Board denied his second appeal in a letter dated June 15, 2010. See Exhibit 10.

       30.     In the June 15, 2010 letter the TSGLI Appeals Board “[did] not contest the fact that

[Lopez] may have suffered a loss of two ADL’s.” Id. The Board, however, determined that “the

condition is not payable under the previously stated guidelines.” Id. The letter referred to a




                                                -7-
          Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 8 of 11



regulation that was not in effect at the time of Lopez’s injury or when he applied for TSGLI

benefits. Id.

       31.      On May 18, 2012, Lopez timely appealed the denial of his TSGLI benefits to the

Board for Correction of Naval Records (“BCNR”). See Exhibit 11. On April 9, 2013, the BCNR

administratively closed his case because it was unable to obtain Lopez’s medical records from the

Department of Veterans Affairs (“VA”) in St. Louis, Missouri. See Exhibit 12. The administrative

closure was taken “without prejudice to any further requests for corrective action that should

include the material contained in [Lopez’s] VA folder.” Id.

       32.      On June 1, 2015, Lopez renewed his appeal to the BCNR. See Exhibit 13.

Although Lopez was unsuccessful in obtaining his records from the VA, he attached his medical

records obtained when he filed his disability claims with the VA in 2008. See Exhibit 3.

       33.      The BCNR denied Lopez’s appeal in a letter dated May 20, 2016. See Exhibit 1.

It stated that Lopez’s injuries “resulted in the development of disabilities warranting [his]

placement on the Permanent Disability Retirement List.” Id. BCNR further stated that “[a]s a

result of your traumatic injury, you applied for [TSGLI] in April 2008.” Id.

       34.      Regulations define traumatic injury as “physical damage to a living body that is

caused by a traumatic event as defined in paragraph (b) of this section.” 38 C.F.R § 9.20(c).

Therefore, by referring to Lopez’s injury as “a traumatic injury,” BCNR acknowledged that

Lopez’s vaccination was a traumatic event.

       35.      However, BCNR determined that there was “insufficient evidence to warrant

granting [Lopez’s] TSGLI [benefits].” Exhibit 1. The May 20, 2016, letter refers to a regulation

that was not in effect at the time of Lopez’s injury or when he applied for TSGLI benefits.




                                               -8-
           Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 9 of 11



        36.      The text of 38 C.F.R. § 9.20(e)(3) that was in effect on the date Lopez was injured

(September 2006) and on the date Lopez applied for TSGLI benefits (April 2008) is as follows:

                 A benefit will not be paid if a scheduled loss is due to a traumatic injury--
                       (i) Caused by--
                                (A) The member’s attempted suicide, while sane or insane;
                                (B) An intentionally self-inflicted injury or an attempt to
                                inflict such injury;
                                (C) Medical or surgical treatment of an illness or disease;
                                (D) Willful use of an illegal or controlled substance, unless
                                administered or consumed on the advice of a medical doctor;
                                or
                       (ii) Sustained while a member was committing or attempting to
                       commit a felony.

70 Fed. Reg. 75947 (Dec. 22, 2005).

        37.      The text of 38 C.F.R. § 9.20(e)(3) used by the TSGLI Appeals Board and the BCNR

to justify denying Lopez’s claim came from a version of the regulation that went into effect on

November 26, 2008—more than two years after his injury and more than six months after he filed

his claim. That version of the regulation added an exemption for “preventive medical procedures

such as inoculations.” 73 Fed. Reg. 71927, 71931 (Nov. 26, 2008). Because the regulation upon

which Lopez’s claims was denied did not take effect until after his injury and his claim, it is not

applicable to Lopez’s case.

        38.      Accordingly, Defendant applied the wrong regulation while reviewing Lopez’s

claim for TSGLI benefits and thus committed legal error.

        39.      Defendant failed to approve Lopez’s claim for benefits even though Lopez satisfied

the eligibility criteria.

        40.      Lopez has suffered an unwarranted denial of benefits under the TSGLI program.

                                       CAUSES OF ACTION

        41.      Plaintiff repeats and realleges the allegations in paragraphs 1-40 above.




                                                 -9-
        Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 10 of 11



       42.    Plaintiff requests judicial review and reversal of Defendant’s denial of his claim for

TSGLI benefits, based upon Defendant’s:

              (a)    determination that Plaintiff is not entitled to benefits, which was arbitrary,

                     capricious an abuse of discretion, or otherwise not in accordance with law;

              (b)    failure to apply the correct regulation in reviewing Plaintiff’s claim; and

              (c)    failure to pay benefits due and owing under the TSGLI program.

                                   PRAYER FOR RELIEF

       43.    Plaintiff Prays for the Court to:

              (a)    award $75,000 in TSGLI program benefits plus interest, which are

                     formulaic in nature, or in an amount to be determined by the Court;

              (b)    award interest, costs and attorneys’ fees as provided by statute; and

              (c)    grant such other and further relief as the Court may deem just and proper,

                     including, but not limited to, payment of Plaintiff’s reasonable costs and

                     attorney’s fees.




                                              - 10 -
        Case 1:20-cv-00939-BAH Document 1 Filed 04/09/20 Page 11 of 11



                                         JURY DEMAND

       Plaintiff demands a jury on all issues triable to a jury.


Dated: April 9, 2020


                                                  By: /s/ Miguel Eaton
                                                     Miguel Eaton (D.C. Bar No. 983157)
                                                     Yury Kalish (D.C. Bar No. 1020172)
                                                     Kayla Davis (D.C. Bar No. 176873)
                                                     JONES DAY
                                                     51 Louisiana Avenue, N.W.
                                                     Washington, D.C. 20001
                                                     Telephone: (202) 879-3939
                                                     Facsimile: (202) 626-1700
                                                     Attorneys for Plaintiff




                                                - 11 -
